PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/373,299
Filing Date: 8 Dec 2016
Appellant(s): Schlangen, Jacob



__________________
Richard A. Arrett
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker.  Walker discloses an archery target comprising a target frame 506 with a replaceable core receptacle and a cubic core (¶44) 502 formed to fit within said core receptacle.  The core protrudes from the rear of the frame into a channel in element 504.  Element 504 may be considered the support base of claims 9 and 16. (Claims 1, 9, 16).  As shown in the figures, the frame 506 is a unitary one-piece structure as claimed.
Regarding claims 19 and 20 note ¶47, 48.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 8, 10, 12, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of McGovern et al. ‘848 (McGovern).  Walker discloses the claimed device as explained in the above rejection with the exception of the visual target displays on each side of the cube.  However, as disclosed by McGovern, ¶20 each side of a target cube may comprise visual target zones or "displays" for target practice.  It would have been obvious to one of ordinary skill in the art to have provided Walker's target cube 22 which target zones on each side as well so that a target zone or "display" could have been presented to the user each time the cube was repositioned, (claims 3, 5, 10, 12, 17).
Concerning claims 7 and 14 element 43 or 112, (Figs. 3, 6) may be considered the platform.
With regard to claims 8 and 15, the tongue and groove connector of ¶61 may be considered the fastener.
Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claims 3, 10, and 16 above, and further in view of Pulkrabek ‘623 (Pulkrabek).  Claims 4, 11, and 18 are disclosed by the prior art as explained in the claim 3, 10, and 16 rejections with the exception of the high-density, self-sealing polyurethane foam material.  However, as disclosed at Col. 7 of Pulkrabek it is known in the art to use such material for the foam insert of a target.  It would have been obvious to one of ordinary skill in the art to have used the same material for Walker's insert 22 to provide a durable target material, (claims 4, 11, 18).

(2) Response to Argument
As a precursory note, the examiner has changed the body of the rejection under the rejection statement: 
“Claim(s) 1, 9, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker.”

The change removes the citation to In re Larson as it was seen to create confusion in the thrust of the rejection during the pre-appeals conference.  The conference found that the elimination of the citations to In re Larson would place the rejections in better form for appeal.  Consultation with a quality specialist found that the removal of citation to In re Larson would not change the grounds of rejection requiring the case to be reopened.  
The citation to In re Larson was in response to the amendments filed 11/5/2020 which were directed towards a unitary one-piece target.  As explained in the 112 rejection, the support for these amendments are included in the drawings which are considered to be an inference.  The In re Larson citation was presented as a pre-emptive analysis which could be asserted conditional on if it were found that the primary reference Walker (US 2011/0024986 A1) did not teach this unitary one-piece construction.  As the rejection is asserted under 102 the inclusion of the citation to In re Larson created ambiguity (as such would be asserted under a 103 rejection) and has been removed to place the application in better form for appeal.  In retrospect the citation to In re Larson would have been more properly presented in a Response to Arguments Section to help clarify the record.
	In response to the appellants Issue 1, the question lies in whether or not the appellant’s drawings provide enough support to the amended limitations directed towards a “unitary one-piece” construction.  The appellant seems to argue that the drawings do support this amendment to render it outside of a 112 new matter rejection.  As such, the same analysis can be performed on the prior art (especially the Walker reference as cited) which appears to show the same type of construction based on a comparison of the appellants specification figures and the Walker reference figures.  As such, if the appellant’s specification is considered to show a one-piece unitary construction as argued then under a broadest reasonable interpretation the citations used in Walker would be considered to teach the same.
	Additionally, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)  The appellant on Page 8/16 of the brief filed 4/27/2022 appears to reference 8:15-22 with emphasis on “each target frame 200 is a piece of the assembly” which is correctly stated as an alternative embodiment.  The appellant appears to be potentially trying to consider the elements of Figure 10 of Walker such as 506 and 504 to be part of the frame with 502 being the core.  The claim(s) do not recite that the “entire” perimeter of the core as being enclosed by the frame so that examiners interpretation of element 506 reads on a unitary one-piece frame.  However, as noted above, a broadest reasonable interpretation is utilized during examination.  A review of the claim(s) show (using claim 9 as an example):

9. (Previously Presented): An archery target comprising:
a unitary one-piece target frame formed with a replaceable core receptacle; and
a replaceable core formed with six target surfaces and configured to fit within said replaceable core receptacle, with a portion of the replaceable core protruding from a back side of the unitary one-piece target frame, and 
a support base with a channel formed to receive said protruding portion of the replaceable core.

In review of the claim above, what is claimed is a target that has a frame, a core and a base with specific configurations.  These are taught by Figure 10 and elements 506, 502 and 504 of Walker.  The claim(s) do not appear to included limitations directed toward multiple frame elements which would require the base 504 of Walker to be considered part of the frame.  As such, the claim mapping asserted by the examiner under a broadest reasonable interpretation appear to be proper.

	In response to the appellants Issue 2, the arguments directed against “the examiner considers the amendments to claims 1, 9 and 16 directed towards a unitary one-piece construction of the target frame to be a mere matter of obvious engineering choice” are seen to be moot in view of the modification(s) as indicated above.  Restating the motive of the citation to In re Larson again, this was made as a pre-emptive analysis in the case that it was found that the Walker reference as cited did not teach the unitary one-piece construction.  However, this citation is now removed to clarify the record.  
	In response to the appellants Issue(s) 3 and/or 4, the appellant simply states that because Walker fails to meet the limitations of the independent claims, the dependent claims are not met either.  As noted above, the citation to In re Larson was pre-emptive on condition of if it were found that the Walker reference as cited did not teach the unitary one-piece construction as amended.  The citation to In re Larson has been removed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711                                                                                                                                                                                                        
Conferees:
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711               
                                                                                                                                                                                         /ERIC J ROSEN/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.